UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

GUY WATSON, Case No. 1:13-cv-105

Plaintiff, Dlott, J.

Litkovitz, M.J.

Vs.
COMMISSIONER OF REPORT AND
SOCIAL SECURITY, RECOMMENDATION

Defendant.

This matter is before the Court on plaintiff's motion for attorney fees under the Social
Security Act, 42 U.S.C. § 406(b)(1) (Doc. 26) and the Commissioner’s response stating the
Commissioner does not oppose plaintiff's request (Doc. 27).

Pursuant to 42 U.S.C. § 406(b)(1)(A), a court may award a prevailing claimant’s attorney
a reasonable fee not in excess of 25 percent of past-due benefits recovered by the claimant for
work done in a judicial proceeding. 42 U.S.C. § 406(b)(1)(A). See Horenstein v. Sec y of
AH.S., 35 F.3d 261, 262 (6th Cir. 1994) (en banc) (court may award fees only for work
performed before the court, and not before the Social Security Administration). Fees are
awarded from past-due benefits withheld from the claimant by the Commissioner and may not
exceed 25 percent of the total past-due benefits. Gisbrecht v. Barnhart, 535 U.S. 789, 792
(2002).

In determining the reasonableness of fees under § 406(b), the starting point is the
contingency fee agreement between the claimant and counsel. Gisbrecht, 535 U.S. at 807.
When a claimant has entered into a contingency fee agreement entitling counsel to 25 percent of
past-due benefits awarded, the Court presumes, subject to rebuttal, that the contract is

reasonable. Rodriquez v. Bowen, 865 F.2d 739, 746 (6th Cir. 1989) (en banc). Within the 25
percent boundary, the attorney for the claimant must show that the fee sought is reasonable for
the services rendered. Gisbrecht, 535 U.S. at 807. The Court should consider factors such as the
character of the representation, the results achieved, the amount of time spent on the case,
whether the attorney was responsible for any delay, and the attorney’s normal hourly billing rate
for noncontingent fee cases. /d. at 808. See also Rodriquez, 865 F.2d at 746. Additionally, the
Court should consider instances of improper conduct or ineffectiveness of counsel; whether
counsel would enjoy a windfall because of either an inordinately large award or from minimal
effort expended; and the degree of difficulty of the case. Hayes v. Sec’y of HHS, 923 F.2d 418,
422 (6th Cir. 1990); Rodriquez, 865 F.2d at 746. An award of 25 percent of past-due benefits
may be appropriate where counsel has overcome legal and factual obstacles to enhance the
benefits awarded to the client; in contrast, such an award may not be warranted in a case
submitted on boilerplate pleadings with no apparent legal research. Rodriguez, 865 F.2d at 747.

An award of fees under § 406(b) is not improper merely because it results in an above-
average hourly rate. Royzer v. Sec 'y of HHS, 900 F.2d 981, 981-82 (6th Cir. 1990). As the Sixth
Circuit has determined:

It is not at all unusual for contingent fees to translate into large hourly rates if the

rate is computed as the trial judge has computed it here [by dividing the hours

worked into the amount of the requested fee]. In assessing the reasonableness of a

contingent fee award, we cannot ignore the fact that the attorney will not prevail

every time. The hourly rate in the next contingent fee case will be zero, unless

benefits are awarded. Contingent fees generally overcompensate in some cases and

undercompensate in others. It is the nature of the beast.
Id. “[A] hypothetical hourly rate that is less than twice the standard rate is per se reasonable, and

a hypothetical hourly rate that is equal to or greater than twice the standard rate may well be

reasonable.” Hayes, 923 F.2d at 422. See also Lasley v. Comm’r of Soc. Sec., 771 F.3d 308, 309

(6th Cir. 2014).
Here, the fee of $2,784.38 that plaintiff requests falls within the 25% boundary. Thus,
the issue is whether the requested fee is reasonable. Gisbrecht, 535 U.S. at 807. Plaintiff asserts
the requested fee is reasonable given attorney Henry D. Acciani’s experience and background,
which includes admission to several state and federal bars and representing clients in Social
Security cases since 1979. (Doc. 26 at 2-3). Plaintiff has submitted an itemized billing sheet
showing that his attorney performed a total of 15.75 hours of work on the case in this Court. (/d.
at 6). Plaintiff has also submitted a copy of the contingency fee agreement he entered into with
counsel under which he agreed to pay counsel a contingency fee of 25% of past-due benefits.
(Doc. 26, Exh. 1).

Dividing the $2,784.38 requested by counsel by the 15.75 hours counsel worked on the
case before this Court yields a hypothetical hourly fee of $176.79. In determining whether
counsel “would enjoy a windfall because of either an inordinately large benefit or from minimal
effort expended,” Hayes, 923 F.2d at 420-21 (quoting Rodriquez, 865 F.2d at 746), the Court
notes that “a windfall can never occur when, in a case where a contingent fee contract exists, the
hypothetical hourly rate determined by dividing the number of hours worked for the claimant
into the amount of the fee permitted under the contract is less than twice the standard rate for
such work in the relevant market.” Jd. at 422. As the Sixth Circuit explained in Hayes:

[A] multiplier of 2 is appropriate as a floor in light of indications that social security

attorneys are successful in approximately 50% of the cases they file in the courts.

Without a multiplier, a strict hourly rate limitation would insure that social security
attorneys would not, averaged over many cases, be compensated adequately.

A calculation of a hypothetical hourly rate that is twice the standard rate is a starting
point for conducting the Rodriquez analysis. It provides a floor, below which a
district court has no basis for questioning, under the second part of Rodriquez’ s
windfall rule for “minimal effort expended,” the reasonableness of the fee.

Id.
Plaintiff's counsel has not provided his hourly rate for non-contingency fee cases.
Although the Court will ordinarily adopt the hourly rate approved by the Court in connection
with a fee petition under the EAJA, see, e.g., Edwards v. Comm’r of Soc. Sec., No. 1:08-cv-815,
2011 WL 1002186, at *1 (S.D. Ohio Mar. 16, 2011), plaintiff did not submit an EAJA fee
petition in this case. However, judges in this Court have approved substantially higher effective
hourly rates in contemporaneous and comparable disability appeals than the $176.79 hourly rate
requested by plaintiff here. See, e.g., Jodrey v. Comm’r of Soc. Sec., No. 1:12-cv-725, 2015 WL
799770, at *3-4 (S.D. Ohio Feb. 25, 2015) (Report and Recommendation) (Litkovitz, M.J );
adopted, 2015 WL 1285890 (S.D. Ohio Mar. 19, 2015) (Barrett, J.) (approving effective hourly
rate of $700.00); Havens v. Comm’r of Soc. Sec., No. 2:12-cv-637, 2014 WL 5308595, at *2
(S.D. Ohio Oct. 16, 2014) (Report and Recommendation) (Kemp, M.J.), adopted, 2014 WL
6606342 (S.D. Ohio Nov. 20, 2014) (Smith, J.) (approving effective hourly rate of $750.00);
Metz v. Comm’r, Soc. Sec. Admin., No. 3:11-cv-391, 2014 WL 1908512, at *1-2 (S.D. Ohio May
12, 2014) (approving effective hourly rate of $780.25); Smith v. Comm’r of Soc. Sec., No. 2:10-
cev-701, 2014 WL 618996, at *2 (S.D, Ohio Feb. 18, 2014) (Report and Recommendation)
(Kemp, M.J.), adopted, 2014 WL 1046025 (S.D. Ohio Mar. 17, 2014) (Sargus, J.) (approving
effective hourly rate of $750.00); Pickett v. Astrue, No. 3:10-cv-177, 2012 WL 18061 36, at *2
(S.D. Ohio May 17, 2012) (approving effective hourly rate of $709.00).

Considered in the context of the attorney fees awarded in comparable cases, the
undersigned finds that the requested fee of $2,784.38 does not exceed the amounts typically
awarded in such cases and does not constitute a windfall to plaintiff's counsel. The Court’s
reasoning in Pickett v. Astrue, No. 3:10-cv-177, 2012 WL 1806136 (S.D. Ohio May 17, 2012) is

instructive in this regard:
[T]he Court notes that Plaintiff's counsel’s work on behalf of Plaintiff resulted in

a significant, though not inordinate, award of past-due benefits. Further, Plaintiff

voluntarily entered into the contingency fee agreement with counsel and counsel

undertook and assumed the risk of non-payment, which is the nature of

contingency fee agreements. In addition, there is no suggestion nor even a hint of

impropriety regarding the agreement between Plaintiff and Plaintiffs counsel,

and, as already noted, Plaintiff's attorney’s work proved greatly successful.
id,at*2,

The Court’s analysis in Pickett is equally applicable here. Plaintiff's counsel did not
unduly delay the resolution of this matter, and he achieved an excellent result in this case by
obtaining a favorable disability determination on remand with back pay benefits in the amount of
$35,137.52 to be paid for the period March 2013 through February 2019. (See Doc. 26, Exh. 2).
Further, plaintiff voluntarily entered into the contingency fee agreement with counsel and
counsel assumed the risk of non-payment. Having reviewed plaintiff's § 406(b) fee request in
light of these considerations, the Court finds that a fee of $2,784.38 is reasonable for the work
plaintiff's counsel performed in federal court.

After plaintiff filed the motion for fees under § 406(b)(1), the Court issued an order to
plaintiff's counsel to show cause why any § 406(b) award in this matter should not be reduced by
the amount plaintiff likely would have received had counsel filed a fee application under the
Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d)(1)(A). (Doc. 28). Counsel has shown
reasonable justification for not submitting an EAJA fee application in this matter. (Doc. 29).

Plaintiff should be awarded the full $2,784.38 in fees requested under § 406(b)(1)(A) for the

work counsel performed in federal court.
The Court therefore RECOMMENDS that plaintiffs § 406(b) motion for attorney fees

(Doc. 26) be GRANTED and that counsel be AWARDED $2,784.38 in fees.

Date: S / /OQ / 7 :
Karen L. Litkovitz

United States Magistrate Judge
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
GUY WATSON, Case No. 1:13-cv-105
Plaintiff, Dott, J.

Litkovitz, M.J.

vs.
COMMISSIONER OF

SOCIAL SECURITY,
Defendant.

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations. This period may be extended further by the Court on
timely motion for an extension. Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections. If the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party’s objections
WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
